Citation Nr: 9903282	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-37 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a sinus disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from August 1987 to April 
1995.  In May 1995, he claimed service connection for 
multiple disorders.  This appeal arises from a June 1995 
rating decision of the Columbia, South Carolina, Regional 
Office (RO) that denied service connection for pes planus and 
a sinus disorder.  The same rating decision also denied 
service connection for arthritis, left hip pain, right hip 
pain, left ankle strain, right ankle strain, a pulmonary 
disorder, a cardiac disorder manifested by chest pain, a left 
inguinal hernia, and a skin rash.  It granted service 
connection for bursitis of the right shoulder, a surgical 
scar of the left foot, a surgical scar of the right wrist, a 
scar above the left eye, and a scar of the right fifth 
finger, and assigned noncompensable evaluations to each of 
those disorders.

In a July 1995 Notice of Disagreement (NOD), the veteran 
indicated his intent to appeal the decision reached on all 
sixteen conditions.  A September 1995 Statement of the Case 
addressed the eleven claims in which service connection was 
denied, and the evaluations assigned the five conditions for 
which service connection was granted.  The Board must 
emphasize that the Statement of the Case is an important step 
in the appellate process; its purpose is to apprise the 
claimant of the evidence considered, the law applied, and the 
reasons underlying the RO decision as to which the claimant 
has initiated an appeal by filing the NOD.  38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. § 19.29.  After reviewing the 
Statement of the Case, the claimant must decide whether or 
not he or she is satisfied with the RO explanation of the 
rating decision.  The claimant must then perfect the appeal 
as to those issues that remain in dispute.

When a Statement of the Case addresses several issues, the 
Substantive Appeal must specify issues for appeal or must 
indicate that appeal is being perfected as to all of the 
issues addressed by the Statement of the Case.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.202.  These provisions of law 
are intended to limit review by the Board of Veterans' 
Appeals (Board) to those issues that remain in dispute after 
issuance of the Statement of the Case.  In this case, the 
veteran's October 1995 Substantive Appeal, VA Form 9, 
referred only to the issues of service connection for pes 
planus and a sinus disorder.

In November 1995, the veteran's representative filed a VA 
Form 646, Statement of Accredited Representation in Appealed 
Case, that did not identify any specific issues as being on 
appeal.  In December 1995, the RO issued a Certification of 
Appeal, VA Form 8, that listed all the issues addressed in 
the Statement of the Case.  However, the Certification of 
Appeal is an administrative, not a jurisdictional, procedure; 
that is, the Certification of Appeal does not confer on the 
Board jurisdiction of an issue not otherwise in proper 
appellate status, nor does failure to certify an issue 
deprive the Board of jurisdiction of an issue properly 
appealed.  38 C.F.R. § 19.35.  Thus, the December 1995 
Certification of Appeal did not serve to expand the issues on 
appeal beyond those specified by the veteran in his October 
1995 Substantive Appeal.

In November 1997, the veteran's representative filed a second 
VA Form 646 that listed, but did not argue, all the issues 
addressed in the Statement of the Case.  However, that VA 
Form 646, filed more than a year after the rating decision 
appealed, also did not serve to expand the issues on appeal 
from those specified by the veteran in his October 1995 
Substantive Appeal.

As discussed above, the veteran has, in his Substantive 
Appeal, narrowed the scope thereof to the two issues listed 
on the first page of this decision.  Thus, the Board will 
limit its review of this case accordingly.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for pes planus and a sinus disorder.  He 
maintains that he entered service with pes planus but 
developed "B&C" in spite of the use of orthotics.  In 
addition, he contends that he was treated for a sinus 
disorder the entire time he was in service, and continues to 
take medication.

In his October 1995 Substantive Appeal, the veteran indicated 
his desire for a Travel Board hearing and that is his right.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.700.  A letter later that 
month, sent to the address in Georgetown that appeared on his 
Substantive Appeal, advised him that it might be some time 
before a Travel Board hearing could be convened and asked 
whether he would prefer a field hearing.  He was further 
advised that, if he failed to respond to the query, a Travel 
Board hearing would be scheduled.  It is presumed that the 
letter was delivered, since the file does not contain 
evidence to the contrary.

The veteran did not respond to the letter, a Travel Board 
hearing was scheduled for October 1997 and, in September, 
notice of the hearing was mailed to the veteran at the 
Georgetown address.  The notice was returned undelivered, 
bearing a postal service label that indicated the veteran had 
moved to an address in Moncks Corner and that the time for 
forwarding mail had expired.  However, notice of the hearing 
was not sent to the veteran at the Moncks Corner address.  He 
did not appear for the hearing.

In November 1997, the RO sent notice to the veteran, at the 
Georgetown address, that his case was being certified to the 
Board.  That notice was returned to the RO undelivered, 
bearing a postal service label indicating that the veteran 
had moved to an address in Moncks Corner and that the time 
for forwarding mail had expired.  The notice of certification 
of the appeal was then sent to the veteran at the Moncks 
Corner address.  That notice was returned undelivered, 
bearing a postal service label indicating the veteran had 
moved to an address in Pensacola, Florida, and that the time 
for forwarding mail had expired.  The notice of certification 
was then sent to the veteran at the Pensacola address.  That 
notice was returned undelivered, bearing a postal service 
stamp that indicated the address was insufficient.

In the meantime, the case had been sent to the Board, and the 
Board, unaware of the notice problems set forth in the 
preceding paragraph, remanded the case in February 1998 and 
directed the RO to ascertain the veteran's correct address.  
In a March 1998 letter, sent to the old Georgetown address, 
the RO advised the veteran that his case had been remanded 
and he was asked to respond if he still wished to have a 
Travel Board hearing.  It does not appear that the notice was 
undelivered, but there is no indication that the veteran 
responded.  In a May 1998 letter, sent to the old Georgetown 
address, the veteran's representative asked him to complete 
and return a power of attorney, VA Form 21-22.  It is unclear 
whether the letter was delivered, but the VA Form 21-22 on 
file herein is dated in May 1995.  In a June 1998 notice, 
sent to the old Georgetown address, the RO again advised the 
veteran that his case was being certified to the Board.  
There is no evidence that that notice was undelivered.

In an October 1998 letter, the Board, out of an abundance of 
caution, attempted to contact the veteran at the Moncks 
Corner address.  That letter was returned undelivered later 
that month.

When a claimant fails to provide requested information within 
one year of the date of the request, the claim is deemed 
abandoned.  38 C.F.R. § 3.158(a).  When a veteran is 
receiving benefits and fails to report for a VA examination 
within one year of an order to do so, and the benefits are 
discontinued, the claim is deemed abandoned.  38 C.F.R. 
§ 3.158(b).  However, this case illustrates a shortcoming in 
the statutory/regulatory scheme:  there is no provision 
whereby it can be said that a claimant abandoned an appeal.

A claimant is under a duty to keep the RO (and, when 
necessary, the Board) apprised of a means of communicating 
with him or her, even when the claimant is homeless.  
38 C.F.R. § 1.710.  Moreover, the Court of Veterans Appeals 
(Court) has declared that there is no burden on the part of 
VA to turn up heaven and earth to locate a veteran.  Hyson v. 
Brown, 5 Vet.App. 262, 265 (1993).  However, we note that, in 
Hyson, the issue was whether VA made adequate efforts to 
notify the veteran of a scheduled VA examination.  As noted 
above, there is a specific procedure for finding a claim 
abandoned when the veteran fails to report for a scheduled VA 
examination.  Nevertheless, the Hyson case was remanded to 
the Board because that file contained other addresses that 
might have proved valid.  Here, efforts have been made, 
without success, to contact the veteran at every address in 
the file.

The Board faces a quandary.  The veteran has invoked his due 
process right to a hearing but he has not made himself 
available for one.  However, if, in the face of the 
unsatisfied invocation of his due process right, the Board 
were to proceed to the merits of his claims, and reached an 
adverse decision, and the veteran received notice thereof and 
objected or appealed, the Board decision would doubtless be 
vacated.  If, given the same facts, he did not receive notice 
of the adverse decision, and later sought reconsideration 
thereof, it would doubtless be granted.  In either event, it 
is clear that the Board should not proceed to the merits of 
the veteran's claims until he withdraws his request for a 
hearing or appears at one.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should maintain custody of the file 
until the veteran is located.

2.  The RO should periodically query available 
databases in an effort to locate the veteran.

3.  When the veteran is located (or when he 
contacts VA), he should be asked whether he 
still wishes to have a hearing and, if so, 
whether he wishes a Travel Board hearing or a 
field hearing.  If he wishes a hearing, the 
appropriate hearing should be scheduled.  In 
addition, the veteran should be cautioned as 
to the need to keep the RO apprised of the 
address at which he can be reached.

4.  When the above development has been 
completed, and all evidence obtained has been 
associated with the file, the claim should be 
reviewed by the RO.  If the decision remains 
adverse to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
review.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


